Citation Nr: 0336501	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of 
the right hip (previously claimed as a right leg condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.

This appeal has been advanced on the Board's docket, pursuant 
to 38 C.F.R. § 20.900(c).  

Following the decision, this appeal is REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A June 1971 rating decision denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a right leg condition.  The veteran did not 
file a notice of disagreement appealing that decision.

2.  Evidence that has been added to the record since the June 
1971decision is not cumulative or redundant and bears 
directly and substantially upon the claim.


CONCLUSIONS OF LAW

1.  The June 1971 decision denying reopening of the claim of 
entitlement to service connection for a right leg condition 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence added to the record since the June 1971 decision 
is new and material evidence sufficient to reopen the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence

In a June 1971 rating decision, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for right leg condition.  The veteran did not file 
a timely notice of disagreement after receiving notice of the 
decision.  Therefore, the decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.201, 20.302 (2003).  

When a claim has been disallowed by a decision that is final, 
the claim may not be reopened or allowed except as provided 
by law.  38 U.S.C.A. § 7105(c).  However, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The current claim was submitted in May 2001 by the veteran's 
representative as a request for service connection for 
"arthritis of the right hip."  The claim is subject to the 
requirement of new and material evidence as it is the same 
claim as that denied in the June 1971 decision because, 
regardless of the differences in nomenclature, each request 
for benefits is a condition of the right lower extremity that 
the veteran alleges was caused by a traumatic injury that she 
claims she incurred when she fell during service.  Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997); cf. Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996) (claim based on a diagnosis of 
a new disorder represents a new claim).  Therefore, the RO 
properly treated the claim as an application to reopen.

In determining whether new and material evidence has been 
submitted sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108, VA adjudicators review any evidence that has been 
added to the record since the last prior final disallowance 
of the claim on any basis.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  In this case, the June 1971 rating 
decision represents the last prior final denial of the claim.

It first must be determined whether there is evidence that is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely redundant or 
cumulative of other evidence that was then of record.  
Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 3.156(a) 
(2001).  If it is found that the record contains "new" 
evidence relevant to the claim, the question whether that 
evidence is "material" is considered.  

For purposes of this case, "material evidence" means 
evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that in the regulations implementing the 
Veterans Claims Assistance Act of 2000 (the VCAA), see 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 
that were promulgated in August 2001, the definition of 
material evidence was revised to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,629, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156 (2003)).  However, the revised definition of material 
evidence applies only to applications to reopen claims that 
are filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  Because the veteran's claim 
constituting an application to reopen was filed before that 
date, it is not subject to the revised definition of 
materiality. 

To be material, the evidence also must be competent on the 
particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  When a proposition is medical in nature, 
such as one concerning medical nexus, etiology, or diagnosis, 
then evidence proceeding from a medical, rather than a lay, 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).  However, evidence proceeding from a lay source can 
be competent to prove non-medical propositions.  Grottveit, 5 
Vet. App. at 93.  For the limited purpose of determining 
whether a claim should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In the June 1971 decision, the RO referred to the basis of 
the original denial of the claim in denying the application 
to reopen.  The original denial of the claim was a December 
1968 rating decision, in which it was observed that there was 
no evidence of a right leg injury or disorder during service 
or of a chronic right leg condition after service.  At the 
time of the June 1971 decision, the only evidence tending to 
show a disorder of the right lower extremity was in a letter 
to the veteran from her former employer purporting to quote a 
medical statement it had received from her physician that he 
had given her medication in October 1967 for "'neuritis of 
the right knee.'" 

Since the June 1971 decision, new evidence has been received, 
VA medical records dated from, approximately, 1993 to 2001.  
This is evidence that was not of record at the time of the 
June 1971 decision and is not merely cumulative of evidence 
that was.  38 C.F.R. § 3.156(a).  

The VA medical records include a treatment note dated in 
January 1994 with diagnoses including "[t]raumatic (DJD) 
[degenerative joint disease] arthritis" of the "right 
hip."  

This new evidence is competent, proceeding as it does from a 
physician, and is material to the service connection claim.  
It is material because it supports the proposition that the 
veteran has a chronic disorder of the right hip, as she has 
claimed.  Service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In every case, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The new evidence in this case, when taken as true 
for purposes of assessing the application to reopen, see 
Justus, 3 Vet. App. at 513, is probative of one such fact, 
current disability.  

This is evidence that would have to be considered in any fair 
assessment of the merits of claim.  38 C.F.R. § 3.156(a).  
Therefore, the Board finds that new and material evidence has 
been submitted in this case.  Accordingly, the claim of 
entitlement to service connection for arthritis of the right 
hip (previously claimed as a right leg disorder) is reopened.  
Id.

While certain provisions of the VCAA and its implementing 
regulations are pertinent to the application to reopen in 
this case, it has not been necessary for the Board to assess 
whether those provisions have been satisfied, the application 
having been granted.


ORDER

On the basis of new and material evidence, the claim of 
entitlement to service connection for arthritis of the right 
hip (previously claimed as a right leg disorder) is reopened.


REMAND

Evidence received by the RO

In October 2002, the RO received evidence from the veteran's 
representative consisting of a September 2002 statement by 
the veteran in support of her claim.  The appeal had been 
certified and claims file transferred to the Board in 
September 2002.  The Board received this evidence from the RO 
in May 2003.

When the agency of original jurisdiction receives additional 
evidence after the records have been transferred to the Board 
for appellate consideration, the evidence is forwarded to the 
Board if it has a bearing on the appellate issues; the Board 
then determines what action is required with respect to the 
additional evidence.  38 C.F.R. § 19.37(b) (2003).  

The RO has not reviewed the claim in the light of the new 
evidence.  The United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) has held that claimants of VA 
benefits have the right under 38 U.S.C. § 7104(a) to "one 
review on appeal to the Secretary."  When the Board itself 
develops evidence or other information considered necessary 
to substantiate a claim for VA benefits and then 
readjudicates the claim without the claimant's having waived 
initial consideration of that material by the agency of 
original jurisdiction, the claimant is denied the right under 
38 U.S.C. § 7104(a) to "one review on appeal to the 
Secretary."  Disabled American Veteran, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. Cir. 2003); 
see 38 U.S.C.A. § 7104(a) (West 2002).  The Federal Circuit 
noted that "[w]hen the Board obtains evidence that was not 
considered by the AOJ [agency of original jurisdiction] and 
does not obtain the appellant's waiver . . . [of initial 
consideration by the agency of original jurisdiction], an 
appellant has no means to obtain 'one review on appeal to the 
Secretary,' because the Board is the only appellate tribunal 
under the Secretary."  Disabled American Veterans, 327 F.3d 
at 1347.  In this case, the veteran did not waive the right 
to initial consideration of this evidence by the agency of 
original jurisdiction..  Therefore, the claim must be 
remanded to the RO for review of the new evidence.

Action under the VCAA

The VCAA, enacted on November 9, 2000, charges VA with an 
enhanced duty to provide certain assistance and notice to 
claimants of VA benefits.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).  New regulations 
implementing the statute are, with the exception of 
particular provisions concerning applications to reopen 
previously denied claims, effective from the date of its 
enactment.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Because the veteran's claim was pending before VA when the 
VCAA was enacted, it is subject to the VCAA and therefore, 
must be developed and adjudicated within its framework.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); cf. Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003) (VCAA did not apply to a claim that was the 
subject of a Board decision entered before the enactment of 
the VCAA).

It appears to the Board that certain evidence development and 
other action is required in this case under the VCAA and 
should be undertaken on remand.

Attempts should be made to obtain certain medical records 
that the veteran's statements indicate may exist and could 
substantiate the claim.  Under the VCAA, VA has a duty to 
make reasonable efforts to obtain records pertinent to a 
claim, and if the records could not be secured, must so 
notify the claimant.  When records needed to decide a claim 
for VA benefits are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
VA must give appropriate notice to the claimant if it is 
unable to obtain the records.  38 C.F.R. § 3.159(e).  

The veteran contends that her current arthritis of the right 
hip stems from an injury sustained during service.  She 
relates that in December 1944, she slipped on ice and fell, 
landing on her right side, as she was making her way to the 
Armory in New York City to have a medical examination.  She 
alleges that she complained of her trauma injury during her 
May 1946 separation examination, although the report of that 
examination does not show that she did.  In support of her 
original claim, then stated as one for service connection for 
a right leg condition, she said that she was treated, at 
least for some of her immediate injuries from the accident, 
at Hunter College Dispensary in New York City.  In a May 2001 
statement in support of her claim, the veteran relates that 
she was having "boot training" at Hunter College at the 
time of her accident. 

These accounts suggest that medical records might have been 
prepared at the Hunter College medical facility corroborating 
her allegation that that she fell during service (whether in 
December 1944, as she has stated, or at another time while on 
active duty).  Such medical records are not among the few 
service medical records contained in the claims file, 
however.  The claims file reflects that in October 1968, the 
RO made a request to the National Personnel Records Center 
(NPRC) for medical records from the Hunter College Dispensary 
concerning treatment for a sprained right ankle in December 
1944.  Although this request did not yield the records, the 
Board is not convinced that it would be futile again to 
attempt to obtain them from the NPRC.  Therefore, the RO 
should make a new request to the NPRC for such medical 
records and, if necessary, should seek the medical records 
directly from Hunter College.  There is no indication in the 
claims file that the RO has tried to secure medical records 
directly from that institution. 

Moreover, the veteran has made statements suggesting that VA 
medical records relevant to her claim may be outstanding.  In 
the May 2001 statement in support of her claim, she said that 
she was treated at a VA medical facility in Cleveland for a 
"dislocated right hip."  With the exception of a May 1971 
VA examination report, VA medical records now in the claims 
file are dated no earlier than approximately 1993.  Medical 
records dated closer to the veteran's time in service showing 
right hip problems are potentially helpful to the claim.  On 
remand, therefore, the RO should ensure that all VA medical 
records dated from May 1946 and concerning the condition of 
the veteran's right lower extremity, and especially the 
veteran's right hip, have been associated with the claims 
file. 

After completing this development, the RO should consider 
whether other development should be performed, and in 
particular, whether a VA medical examination is warranted 
under the VCAA.

Under the VCAA, VA has a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; Quartuccio.  The claimant has 
one year from the date the notice is sent in which to submit 
information or evidence in support of the claim, although VA 
may make a decision on the claim before the one-year period 
has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108- ____, Section 701(b).  

In a letter sent in August 2001 to the veteran and her 
representative, the RO described in general terms the kind of 
evidence needed to substantiate a service connection claim, 
delineated the respective responsibilities of the claimant 
and VA for obtaining documentary evidence and information 
relevant to the claim, and noted that the veteran would be 
given a VA medical examination if the RO later determined one 
was warranted.  Although the RO adjudicated the claim in 
March 2002 and again, in the statement of the case, in July 
2002, the matter was not certified for appeal and the claims 
file was not transferred to the Board until one year had 
passed from the date of this letter.

The August 2001 letter constituted satisfactory notice under 
section 5103 of the VCAA as amended.  However, it appears to 
the Board that under the circumstances, and while the claim 
is in remand status, the RO should provide the veteran with a 
supplemental notice concerning what evidence is needed to 
substantiate the reopened claim.  Although the claim had been 
denied previously, there was no discussion in the August 2001 
letter of what particular additional evidence was needed to 
address the defects in the record as it stood.  For example, 
the letter did not indicate the potential importance to the 
claim of medical evidence that could show that the veteran 
had a diagnosis of arthritis of the right hip within one year 
after her separation from service, see 38 C.F.R. § 3.307, 
3.309 (2003), of other post-service medical evidence that 
could show that she had problems with her right hip during a 
period closer to the time of her separation from service than 
any embraced by medical evidence then on file, and of 
evidence (medical or lay) that could establish that she fell 
during service as alleged.  A supplemental notice is needed 
to adequately inform the veteran of what evidence she might 
produce or identify in support of her claim.  Quartuccio.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all additional 
notification and development action 
required by the VCAA and described in its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

2.  Write to the veteran and inform her 
that evidence needed to substantiate her 
claim includes medical evidence that 
could show that she had a diagnosis of 
arthritis of the right hip within one 
year after her separation from service, 
see 38 C.F.R. § 3.307, 3.309 (2003), 
other post-service medical evidence that 
could show that she had problems with her 
right hip during a period closer to the 
time of her separation from service than 
any embraced by medical evidence on file, 
and medical or lay evidence that could 
establish that she fell during service as 
alleged.

In the same letter, ask the veteran to 
identify all VA medical facilities where 
she has been seen for a condition of the 
right lower extremity, and in particular, 
of the right hip, since May 1946.

Provide a copy of the letter to the 
veteran's representative.

Attempt to obtain all VA and private 
medical records indicated by the 
veteran's response that are not now part 
of the claims file.  

In addition, contact the National 
Personnel Records Center (NPRC) and 
request that a search be conducted for 
any separately-filed hospital clinical 
records from a medical facility at Hunter 
College.  

Continue these efforts until is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain them would be futile.  If the NPRC 
indicates that it does not have such 
records on file, attempt to obtain them 
from Hunter College directly.

In addition, associate with the claims 
file all VA medical records dated from 
May 1946 concerning any condition of the 
veteran's right lower extremity and in 
particular, the right hip.

Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran and her 
representative regarding records that 
could not be obtained.  

3.  After undertaking all other 
development appearing to be appropriate 
in this case, readjudicate the claim, 
specifically considering the September 
2002 statement by the veteran in support 
of her claim.  If the claim is not 
granted in full, provide the veteran and 
her representative with a supplemental 
statement of the case and allow them 
adequate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



